United States Court of Appeals
                      For the First Circuit

No. 13-1384

                     MARIBEL VÁZQUEZ-ROBLES,

                       Plaintiff, Appellee,

                                v.

                         COMMOLOCO, INC.,

                      Defendant, Appellant.



                           ERRATA SHEET


     The opinion of this Court issued on June 27, 2014 is corrected
as follows:


     On p.6, ll.8-11, the sentence should read as follows:

     "As part of her opposition to the motion, the plaintiff
tendered a declaration from her process server, Yma González
Marrero (the González Declaration), describing the steps she had
taken in an effort to ensure proper service of process."